3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on June 4, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, 14, 15 and 20-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Masashige (JP H10199350; cited in the IDS).
	Regarding claim 1, Masashige discloses a contamination-protection device (1) for high-voltage insulators (see figure 1) for attachment to an insulator cap (see figure 1) of the high-voltage insulator (see figure 1), the device (1) comprising an attachment region (6-1), which is designed for a positive connection to the insulator cap (see figure 1) and exhibits a feed-through aperture (see figures 1 and 2) for connector element (see figure 1) of the insulator cap (see figure 1), and a protective screen (7) which extends radially 
	Regarding claim 2, Masashige discloses the device (1) characterized in that the attachment region (6-1) is hat-shaped and designed to be slipped over the insulator cap (see figure 1).
Regarding claim 11, Masashige discloses the device (1), characterized in that the protective screen (7) is configured to be substantially circular (see figure 1)
	Regarding claim 12, Masashige discloses the device (1), characterized in that the protective screen (7) is inclined at an inclination angle (see figure 1) toward the outside in such a manner that in the mounted state rainwater flows off outward (see figure 1).
Regarding claim 14, Masashige discloses the device (1), characterized in that the attachment region (6-1), the protective screen (7) and/or the tab  are in one piece and/or made of synthetic material, preferentially of injection moldable synthetic material (see abstract).
Regarding claim 15, Masashige discloses an arrangement (see figure 1) comprising a high-voltage insulator (see figure 1) with insulator cap (see figure 1) and a contamination-protection device (1) arranged on the insulator cap (see figure 1), wherein the contamination-protection device (1) is designed as claimed in claim 1 is connected to the insulator cap (see figure 1) by positive closure.
Regarding claim 20, Masashige discloses the device (see figure 1), wherein the inclination angle (a) is from 10° to 30° (see figure 2).
Regarding claim 21, Masashige discloses the device (see figure 1), wherein the inclination angle (a) is 20° (see figure 2).
.

4.	Claims 1-6, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Harben (US 5,679,922).
Regarding claim 1, Harben discloses a contamination-protection device (700) for high-voltage insulators (see figure 7D) for attachment to an insulator cap of the high-voltage insulator (see figure 7D), the device (700) comprising an attachment region (720,718), which is designed for a positive connection to the insulator cap (see figure 7D) and exhibits a feed-through aperture (see figures 7D) for connector element (see figure 7D) of the insulator cap (see figure 7D), and a protective screen (column 9 lines 46-49; shield 700 may be comprised of opaque or transparent polymeric sheet material) which extends radially around the attachment region (6-1) in order to cover the high-voltage insulator (see figures 1 and 2).
	Regarding claim 2, Harben discloses the device (700) characterized in that the attachment region (720,718) is hat-shaped and designed to be slipped over the insulator cap (see figures 7A and 7B).
Regarding claim 3, Harben discloses the device (700), characterized in that the contamination-protection device (700) exhibits a radial mounting aperture (see figure 7A), extending from the feed-through aperture as far as the outer edge of the protective screen (column 9 lines 46-49), for lateral feed-through of the connector element (7) of the insulator cap (5).

Regarding claim 5, Harben discloses the device (700 or 800), characterized in that a free end of the tab (804) extends beyond the feed-through aperture (see figure 8a) at least as far as the outer edge of the protective screen.
Regarding claim 6, Harden discloses the device (700 or 800), characterized in that the width of the tab (804) is adapted to the width of the mounting aperture (see figure 8a), and the free end of the tab (804) is provided for sealing the radial mounting aperture, the  edges of the mounting aperture preferentially each exhibiting a guide  for the tab (see figure 8a).
Regarding claim 16, Harben discloses the device (700 or 800), characterized in that the insulator cap (see figure 7D) comprises widened sections.
Regarding claim 17, Harden discloses the device (700 or 800), wherein said tab (804) is arranged extending parallel to, and overlapping with, the mounting aperture (see figure 8a).

5.	Claims 1, 4 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shepherd (US 4,201,883).
Regarding claim 1, Shepherd discloses a contamination-protection device (10) for high-voltage insulators (25, see figure 1) for attachment to an insulator cap (26, see figure 1) of the high-voltage insulator (25,see figure 1), the device (10) comprising an attachment region (see figure 1), which is designed for a positive connection to the insulator cap (see figure 1) and exhibits a feed-through aperture (27) for connector 
Regarding claim 4, Shepherd discloses the device (10), characterized in that at least one tab (20) is attached in the attachment region (see figure 1) or on the protective screen.
Regarding claim 8, Shepherd discloses the device (10), characterized in that the tab (204) exhibits at its free end a feed-through aperture (see figures 1 and 2) for a safety cotter pin or an eyelet element (30, see figures 1 and 2).

6.	Claims 1, 4 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Williams (US 6,291,774).
Regarding claim 1, Williams discloses a contamination-protection device (G) f3or high-voltage insulators (A, see figure 6) for attachment to an insulator cap (see figure 6) of the high-voltage insulator (25,see figure 6), the device (G) comprising an attachment region (see figure 6), which is designed for a positive connection to the insulator cap (see figure 6) and exhibits a feed-through aperture (see figure 6) for connector element (see figure 1) of the insulator cap (see figure 6), and a protective screen (36) which extends radially around the attachment region (see figure 6) in order to cover the high-voltage insulator (see figures 3-6).
Regarding claim 4, William discloses the device (G), characterized in that at least one tab (90) is attached in the attachment region (see figure 13 or on the protective screen.

the at least one tab (90) is attached on one side of the mounting aperture so as to be capable of swiveling and at the other end exhibits a part of a detent closure for interacting with a counterpart element provided on the other side of the mounting aperture , or ii)  the at least one tab (90) is a separate tab element which at each of two ends exhibits a part of a detent closure (94, 98) and wherein counterpart elements suitable for detent closure are provided on both sides of the mounting aperture ( see figure 3).

7.	Claims 1 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Munakata et al (JP 2012038736; cited in the IDS).
Regarding claim 1, Munakata discloses a contamination-protection device (1) for high-voltage insulators (see figure 1) for attachment to an insulator cap (3, see figure 1) of the high-voltage insulator (see figure 1), the device (1) comprising an attachment region (see figure 3-1), which is designed for a positive connection to the insulator cap (3, see figure 1) and exhibits a feed-through aperture for connector element (see figure 1) of the insulator cap (3), and a protective screen (20) which extends radially around the attachment region in order to cover the high-voltage insulator (see figure 5).
	Regarding claim 13,  Munakata discloses the device  (1), characterized in that a drip edge (see figure 4) is provided on the outer edge of the protective screen (20), and said drip edge (see figure 4) may take the form of a marginal element including a tab (see figure 4) extending across the mounting aperture (see figure 4).

s 1, 11, 15, 19 and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Doser et al (EP 1566869; hereinafter Dose; cited in the IDS).
Regarding claim 1, Doser discloses a contamination-protection device (5) for high-voltage insulators (1, see figure 1) for attachment to an insulator cap (3, see figure 1) of the high-voltage insulator (1), the device (5) comprising an attachment region (see figure 1), which is designed for a positive connection to the insulator cap (see figure 1) and exhibits a feed-through aperture  for connector element (3, see figure 1) of the insulator cap (see figure 1), and a protective screen (4) which extends radially around the attachment region (see figure 1) in order to cover the high-voltage insulator (see figure 1).
Regarding claim 11, Doser discloses the device (1), characterized in that the protective screen (4) is configured to be substantially circular (see figure 1)
	Regarding claim 15, Doser discloses an arrangement (see figure 1) comprising a high-voltage insulator (1) with insulator cap (3) and a contamination-protection device (4) arranged on the insulator cap (3), wherein the contamination-protection device (4) is  designed as claimed in claim 1 is connected to the insulator cap (3) by positive closure.
Regarding claim 19, Doser discloses the device, wherein the radius of the protective screen (4) corresponds substantially to the outer radius of an arcing ring of the high-voltage insulator (see figure 1).
Regarding claim 23, Doser discloses the arrangement (see figure 1), wherein the insulator cap (see figure 1) is a clevis cap or a socket cap, and/or wherein the high-voltage insulator (1) exhibits an arcing ring (5) in the region of the insulator cap (see figure 1).

Allowable Subject Matter
9.	Claims 7, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 7, 9 and 18 are:
Regarding claims 7 and 18, the prior art does not teach or fairly suggest in combination with the other claimed limitations the device characterized in that at least one tab is attached in the attachment region or on the protective screen so as to be capable of swiveling in such a manner that in the lowered state it protrudes across the feed-through aperture.
Regarding claim 9, the prior art does not teach or fairly suggest in combination with the other claimed limitations the device, characterized in that a separate tab element is provided which exhibits at each of its two ends a part of a detent closure for interacting with corresponding counterparts on the contamination-protection device, said counterparts having been arranged in such a manner that the tab element in the state attached thereto extends across the feed-through aperture.
These limitations are found in claims 7, 9 and 18, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lynch (US 10, 881, 097), Spencer et al (US 9,413,153), Hiller et al (US 8,426,729), De France (US 6,770,809), Bowling et al (US 6,255,597), Williams et .

11.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


February 13, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848